             Case 1:19-cv-03135-TNM Document 9 Filed 04/20/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                 Case No. 19-cv-3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                      JOINT STATUS REPORT

        Pursuant to this Court’s February 28, 2020, Minute Order, Gun Owners of America, Inc.,

(“Plaintiff”) and United States Department of Justice (“Defendant”) hereby file the following joint

status report.

        1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

        2.       On February 28, 2020, Plaintiff was informed that the search for documents was

completed, that all responsive documents were processed, and that Defendant was finalizing the

documents to be produced.

        3.       On March 19, 2020, Defendant produced responsive, non-exempt documents to

Plaintiff. Some of the documents contained redactions pursuant to FOIA Exemptions 5, 6, and 7(E).

        4.       On March 27, 2020, Plaintiff forwarded a list of questions it had regarding the scope

of Defendant’s search for responsive records and some of Exemption 5 and 7(E) redactions.

        5.       Defendant is preparing a response to Plaintiff’s questions.
             Case 1:19-cv-03135-TNM Document 9 Filed 04/20/20 Page 2 of 2



       6.      The parties suggest that they provide the Court with a joint status report on or before

June 9, 2020, so that the parties have an opportunity to continue to address any issues that may arise

before informing the Court if a Vaughn Index and schedule for dispositive motions will be

necessary.



 DATED: April 20, 2020                                      Respectfully submitted,

                                                            TIMOTHY J. SHEA, D.C. Bar # 437437
                                                            United States Attorney

  /s/ Robert J. Olson              .                        DANIEL F. VAN HORN, D.C. Bar # 924092
 ROBERT J. OLSON, D.C. Bar # 1029318                        Chief, Civil Division
 WILLIAM J. OLSON, D.C. Bar # 233833
 JEREMIAH L. MORGAN, D.C. Bar # 1012943
 William J. Olson, P.C.
 370 Maple Avenue West, Suite 4                             BY: /s/ Darrell C. Valdez        .
 Vienna, VA 22180-5615                                      DARRELL C. VALDEZ, D.C. Bar # 420232
 703-356-5070                                               Assistant United States Attorney
 wjo@mindspring.com                                         United States Attorney’s Office
                                                            Civil Division
 Counsel for Plaintiff                                      555 4th Street, N.W.
                                                            Washington, D.C. 20530
                                                            (202) 252-2507
                                                            darrell.valdez@usdoj.gov

                                                            Counsel for Defendant




                                                   2
